DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on August 20, 2019, is for a continuation reissue examination for United States Patent Number US RE47,638 E and also for a reissue examination of United States Patent Number US 9,244,620 B2, which were both issued to Fujimoto (hereinafter “the ‘620 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on March 25, 2021.
All the original claims 1-8 have been canceled; and new claims 9-16 have been added since this reissue application was filed.  Currently, the new claims 9-16 are subject to the examination of this reissue application.

Oath/Declaration
The reissue declaration filed on March 25, 2021 with this reissue application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The declarant states that the claim 1 recites a host device with a controller and register, which is an alleged error to be corrected.  Thus, the claim 9 of this reissue application recites a host device without reciting the controller and register.
Contrary to the declared statement, the independent claim 9 recites a host device with reciting the controller and register (See the claim 9, line 4).  Thus, the declarant does not specifically identify any error to be corrected pursuant to 35 U.S.C. § 251 being relied upon as the basis for reissue.  See MPEP § 1414.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 9-16 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims 9 and 13 respectively recites “a processor ... reads a class value... and requests sequential writes ...” in lines 3-6, and their correspondingly dependent claims 10-12 and 14-16 recite “the processor updates the file system information ...“ or “the processor is able to access the register“.
However, the specification of the ‘620 Patent does not disclose that the claimed subject matter “processor” updates the file system information in the storage device, but that the claimed invention “host device (i.e., host apparatus 20 in Fig. 2)” carries out the sequence in the file system update (See the ‘620 Patent, col. 13, lines 36-38).  Furthermore, the specification of the ‘620 Patent is silent upon the processor that is able to access the register provided in the storage device, but it discloses that information in the registers 24 and 25 in the storage device 19 may be output to the claimed invention “host device (i.e., host apparatus 20)” when the storage device receives a predetermined command from the claimed invention “host device (i.e., host apparatus 20)” in Fig. 2 (See the ‘620 Patent, col. 12, lines 55-58).
Therefore, the claims 9-16 fail to comply with the written description requirement pursuant to 35 U.S.C. § 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 251
Claims 9-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.  The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action (See the paragraph 4 in the instant Office action).
Claims 9-16 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent (i.e., the ‘620 Patent) are shown in the discussion above in this Office action (See the paragraph 5 in the instant Office action).
 
Response to Arguments
Reissue applicant’s argument with respect to the rejections of the claims 9-16 under 35 U.S.C. § 251 as being based upon a defective reissue declaration should be withdrawn because a new declaration filed on March 25, 2021 identifies an error in the ‘620 Patent (See the Response at page 11, lines 10-14).
In fact, the reissue applicant asserts that the claim 1 recites a host device with a controller and register, which is an error to be corrected; thus, the claim 9 of this reissue application recites a host device without reciting the controller and register.
Contrary to the argument, the independent claims 9 and 13 respectively recite a host device with reciting the controller and register (See the claim 9, line 4 and the claim 13, line 4).  The declarant does not specifically identify any error to be corrected pursuant to 35 U.S.C. § 251 being relied upon as the basis for reissue.  See MPEP § 1414.
Therefore, the reissue applicant’s argument on this point is not persuasive.

Reissue applicant’s argument with respect to the rejection of claims 9-16 under 35 U.S.C. § 112(b)1 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn (See the Response at page 11, lines 15-21).  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 9-162, the claim limitations of the respective claims 9 and 13 are deemed allowable over the prior art of record as the prior art fails to teach or suggest a processor which reads a class value corresponding to a performance class of the storage device from a register provided in a controller of the storage device and requests sequential writes to the storage device while updating the system information in the storage device at an interval of a first period
The claims 10-12 are dependent claims of the claim 9.
The claims 14-16 are dependent claims of the claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtzman et al. [US 2003/0028699 A1] disclose removable computer with mass storage.
Murakami [US 2003/0079096 A1] discloses apparatus and method for controlling a card device.
Yoshimura [US 2003/0084231 A1] discloses nonvolatile semiconductor storage device with interface functions.
Matsushita et al. [US 2003/0198100 A1] disclose method of controlling the operation of non-volatile semiconductor memory chips nonvoiatile semiconductor storage device with interface functions.
Goldschmid [US 2004/0039892 A1] discloses apparatus and method for controlling a card device.

THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992























Conferees:  
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This case has been examined under the “pre-AIA ” provisions; thus, 35 U.S.C. § 112(b) has never been used in this proceeding, but pre-AIA  35 U.S.C. § 112, second paragraph. See the prior Office action pat page 4, lines 6+ mailed on 12/28/2020. 
        2 Claims 9-16 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. § 251, set forth in this Office action.